Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-6, 8-11, 13-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance.  The amendments submitted 12/28/2021 to remove the term “possible” overcome the rejection under 35 U.S.C. 112(b), and the rejection is withdrawn.
The prior art fails to disclose:

derives the motion vector of the block in the one mode indicated by the first control information;
when the first control information indicates a template frame rate up-conversion (FRUC) mode as the one mode and the second control information indicates to perform the motion compensation in the unit of the sub-block, derives the motion vector of the sub-block in a bilateral FRUC mode.

as now recited in claim 1.  The closest prior art, US 2016/028629 A1, “Li”, discloses performing a template FRUC matching to interpolate a current block, and discloses in this instance refining the motion prediction for the current block by performing template FRUC matching on a sub-block of the block ([0225]).  Li also discloses in [0226] that a template matching prediction mode can be used for a current block, as well as for a sub-block of a current block.  The pseudocode in [0223] discloses steps by 
However, there is no disclosure or suggestion that a sub-block is predicted using a bilateral FRUC mode when a control information for a block, such as a flag or other signal, indicates to use a template FRUC mode as the mode for the parent block, as now recited in claim 1.  A further search was conducted which failed to yield prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KYLE M LOTFI/Examiner, Art Unit 2425